ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that NATHANIEL K. CHARNEY of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1992, and who was temporarily suspended from the practice of law by Order of the Court dated May 17, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months on the basis of respondent’s entry of a plea of guilty to a one-count information filed in the United States District Court for the Southern District of New York, for violating 18 U.S.C.A. § 371 (conspiracy to make false statements), and good cause appearing;
*562It is ORDERED that NATHANIEL K. CHARNEY is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, effective May 17,1999, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.